Citation Nr: 1720753	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-42 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of right foot injury, including as secondary to a service-connected right ankle sprain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active service from August 1985 to October 1991.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia, denying a claim of entitlement to service connection for residuals of a right ankle and foot injury.  

Previously, the Board's August 2015 decision granted claim for service connection for a psychiatric disorder, remanding the remainder of appeal.  Then by a September 2016 decision, the Board granted service connection for right ankle sprain, and remanded the instant claim for right foot disability including on the theory of secondary service connection with regards to his right ankle disability.  The case has since returned to the Board.


FINDINGS OF FACT

1. The Veteran has the condition of hammertoes as the current identified bilateral foot disorder. 

2. The preponderance of the evidence weighs against finding of direct causation between a foot injury and the Veteran's active duty service, and a secondary relationship to service-connected right ankle sprain.


CONCLUSION OF LAW

The criteria are not met to establish service connection for residuals of right foot injury, including secondary to the already service-connected right ankle sprain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The Board finds VA's duty to notify was satisfied by November 2007 correspondence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs), VA outpatient medical records, and records pertaining to a claim for disability benefits with the Social Security Administration (SSA).  The Veteran also has undergone a VA examination with regard to his averred and observed right foot pathology, with a medical opinion.  In view of the ensuing claims file development, inclusive of the medical opinions, the Board finds that the latest VA examination provides substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

There is no indication of further evidence or information to obtain, as all warranted development has been completed.  On the record as it stands, the Board will proceed to a decision.

Applicable Law and Regulations, Background, and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection also may be granted for disease diagnosed after discharge where incurred in service. 
38 C.F.R. § 3.303(d).

Basic requirements for service connection are: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service.  38 C.F.R. § 3.303 (b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)).

VA law further permits service connection on a secondary basis.  Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis further applies when shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b). 

Reviewing the evidence, STRs indicated in January 1988 the Veteran sustained a right ankle inversion injury while repelling off a 90-foot tower.  He stated having twisted his ankle twice during the exercise.  There was moderate swelling and pain.  The diagnosis was first degree right ankle sprain.  With regard to the right foot, fracture was ruled out on x-ray.  The Veteran was advised to use crutches and keep the foot elevated.  Follow-up that month for right foot and/or ankle sprain indicated that the Veteran was beginning to ambulate well.  Right ankle sprain was resolving. Previously in September 1986, the Veteran was indicated to have had pes planus, including when not weight bearing, with plantar surfaces showing tenderness.  There is contemporaneous notation of contusion to the feet after a march of about 5 miles.  The Veteran's September 1991 separation examination was negative for condition of his feet.

Following separation from service the VA Medical Center (VAMC) outpatient records from December 2005 indicate a history of right ankle ORIF procedure (open reduction and internal fixation) two years previously.  

Pursuant to Board remand directive, the Veteran underwent a September 2015 VA examination of the right ankle and feet.  As to the averred foot condition, there was no diagnosis made, the Veteran had a normal examination.  The opinion given
stated that a foot condition was less likely than not incurred in or caused by in-service injury.

A supplemental VA medical opinion was obtained in October 2015 for clarification with a better rationale, and in view of some further findings that the Veteran had foot disability, his condition of hammertoes.  The VA examiner stated as follows:

It is my medical opinion, also in agreement with examiner, that it is less likely than not (less than 50 percent probability), the Veteran's current right foot condition of hammer toe deformity is related to service, to include the injury to his right foot while repelling.

It is my medical opinion that Veteran's bilateral pes planus, tendon irritation and contused feet, diagnosed during service; no current foot complaints, currently with normal foot exam without pes planus, are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

Rationale:  Review of STRs show that the Veteran entered military service without history or physical examination finding of right ankle or foot disorder as documented on his Enlistment physical dated 10/26/1984.
During the Veteran's active duty military service the Veteran was evaluated for complaint of pain in both arches when marching, as documented in STRs in progress note dated 9/11/1986 with follow-up 9/13/1986 and was diagnosed with pes planus and tendon irritation, and noting no history of foot problems prior to military service.  

...In summary, the Veteran entered military service without evidence of pre-existing ankle or foot disorder.  During his active military service the Veteran complained of bilateral arch pain and was diagnosed with bilateral pes planus and tendon irritation.  The Veteran suffered an injury to his right foot and ankle during his active military service while repelling and was diagnosed as rule out fracture right foot, and right ankle 1st degree sprain.  It is the Veteran's competent lay statement that after the injury he was able to function however as he got older and gaining weight, his right ankle began to give out & popping with walking, going up and down steps.  Veteran states currently he has off and on pain that occurs with use.  No complaint of right foot.  The Veteran is currently diagnosed with a right ankle and right foot condition.  Pes planus NOT currently noted.  X-ray right ankle dated 9/24/2015 showed mild spurring at the inferior aspect of the medial malleolus with assessment of mild degenerative spurring at the medial malleolus. X-ray of the right foot dated 9/24/2015 showed hammer toe deformity.  As noted in the reference article, Lange, Current Diagnosis & Treatment in Orthopedics, 5e. Chapter 8. Foot and Ankle Surgery, Deformities of the Lesser Toes, with regard to etiology of lesser toe deformity, including hammer toe, "the most common etiology is long-standing, ill-fitting shoewear."  It is at least as likely as not the Veteran's current right ankle disorder of DJD right ankle is related to service, to include the injury to his right ankle while repelling.  It is less likely than not the Veteran's hammer toe deformity of his right foot is related to service, to include the injury to his right foot while repelling.  It is less likely than not the Veteran's bilateral pes planus, tendon irritation, foot contusion, diagnosed during active military service; no current foot complaint, normal current foot exam, are related to service.

Another Board remand for an opinion addressing the likelihood of secondary relationship between right foot and ankle disorders, led to the completion of November 2016 VA re-examination, and opinion given that current right foot hammertoes were not aggravated (chronically worsened) by the now service-connected right ankle disability.  The examiner explained:

I have reviewed the electronic folder in VBMS & Virtual VA [reference to both applicable electronic database repositories of claims folder] to include the Remand.  [The] Veteran has Right Foot Early Hammertoe formation. Veteran's toes can still be moved freely at the joint and the joints are flexible with no objective evidence of pain upon manipulation of the toes. This is considered early hammertoe formation not YET aggravated or chronically worsened.  According to the California Podiatric Medical Association, "These are less serious because they can be diagnosed and treated while still in the developmental stage."  Aggravation or chronically worsening of the hammertoe formation includes the tendons becoming rigid and the toes pressing the foot out of alignment preventing the toes from moving freely.  
I have researched the medical literature and have found a general consensus that the cause of aggravation or chronically worsening of hammertoe formation, when it occurs, is due to wearing ill-fitting shoes.  According to
MedlinePlus, Emedicine & Mayo Clinic, to prevent worsening of early hammertoe formation, focus is placed on wearing proper foot wear.

Review of the treatment record was silent for any complaints of hammertoe formation.  Further review of the medical literature did not show any cause and effect relationship between veteran's right ankle condition and his right foot hammertoe formation.  [citation following to various sources of medical literature]

At this stage, the Board concludes that VA medical opinion effectively rules out causation on both a direct and secondary basis, the first and second opinions proffered indicated no direct causal relationship to service given that disability in question, hammertoes, in all medical likelihood had other nonservice-related causative and contributing factors.  Nor was there otherwise direct linkage to service and/or reason to believe that in-service notated condition of pes planus had resumed following military separation.  As to secondary service connection, the third VA opinion from November 2016 as stated unequivocally rules out secondary causation to right ankle problems, specifically, on the basis of chronic aggravation; this was based on medical literature review and fact that the hammertoes condition had not progressed much to this extent.  The opinion is also reasonably clear in ruling out secondary service connection, insofar as what initially caused hammertoes.  The stated basis for the conclusion was a medical literature review with several articles in its scope, and its reasonably inferred by logical assumption, and as well the limited development of hammertoes to this point, the examiner did not expressly and tenably consider ankle pathology to have been the initial cause of hammertoes, rather reasonably referring to outside nonservice-related factors.  There is not an opinion to the contrary.   

The Board finds the foregoing opinions substantiated by claims file review, thorough rationale, and medical literature citation.  See e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Boggs v. West, 11 Vet. App. 334, 340 (1998).  The Board accepts the same as competent probative evidence on causation.  The Veteran's own assertions are reviewed and considered, however, there is sufficient medical expert question of attenuated development of symptomatology as well as podiatric mechanics such that the issue of direct and secondary causation are best left to medical history review and opinion in this case.  

The claim is being denied as the preponderance of the evidence unfavorable and VA's benefit-of-the-doubt doctrine does not apply under these circumstances.


ORDER

The claim for service connection for residuals of right foot injury, including as secondary to a service-connected right ankle sprain, is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


